    LEWIS, BESS, WILLIAMS & WEESE, P.C.
    Ezekiel J. Williams
    Carlos R. Romo
    John H. Bernetich
    1801 California St., Suite 3400
    Denver, CO 80202
    p: 303-228-2529
    f: 303-861-4017
    zwilliams@lewisbess.com
    cromo@lewisbess.com
    jbernetich@lewisbess.com

    Attorneys for Plaintiffs

                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA

    TRIUMVIRATE, LLC, et al.         )
                                     )
          Plaintiffs,                )
                                     )
          v.                         )                        Case No. 3:18-CV-0091-HRH
                                     )
    DAVID BERNHARDT, et al.,         )
                                     )
          Defendants.                )
                                     )
    _________________________________)

                    PLAINTIFFS’ MOTION TO TAKE JUDICIAL NOTICE
                                 (LOCAL CIV. R. 7.3(D))


            Pursuant to Local Civil Rule 7.3(d), Plaintiffs request that the Court take judicial

    notice of two online articles about a January 25, 2019 helicopter skiing midair collision in

    Italy resulting in the deaths of seven people, including one helicopter skiing pilot, one

    helicopter skiing guide, and four helicopter skiers. Federal Defendants oppose this

    Motion.

                                                       1
Triumvirate, LLC v. Bernhardt, No. 3:18-cv-00091-HRH
              Case 3:18-cv-00091-HRH Document 76 Filed 01/30/19 Page 1 of 5
            The parties have filed cross-motions for summary judgment in this matter. ECF

    Nos. 58, 65, 66. On September 19, 2018, Plaintiffs moved for judicial notice of four

    online newspaper articles relating to mid-air aircraft collisions in Alaska. ECF No. 59.

    Oral argument is scheduled is scheduled on these motions for February 14, 2019. ECF

    No. 75. Pursuant to Local Civil Rule 7.2(b)(1), Defendants must file any response to this

    Motion by February 13, 2019, prior to oral argument. Plaintiffs do not intend to file a

    reply brief, so that briefing of this Motion will be complete before oral argument.

                                                ARGUMENT

            Plaintiffs request that the Court take judicial notice of those newspaper articles

    attached hereto as Exhibits 1 and 2. Those articles are:

        1. 7 killed as helicopter and light aircraft crash over Italian Alps, CNN.com (Jan.
           26, 2019), https://www.cnn.com/2019/01/26/europe/italy-plane-helicopter-crash-
           intl/index.html (attached hereto as Exhibit 1)

        2. Flight Instructor Investigated in Italy Air Crash; 7 Dead, Associated Press (Jan.
           26, 2019), https://www.ntd.com/flight-instructor-investigated-in-italy-air-crash-7-
           dead_281524.html (attached hereto as Exhibit 2)


            Plaintiffs respectfully assert that judicial notice of these materials is appropriate

    because they bear directly on an important question in this matter: whether multiple

    aircraft flying in the same airspace while heli-skiing involves a risk of midair collision.

    This question is central to Plaintiffs’ claims, based on the National Environmental Policy

    Act, Federal Land Policy and Management Act, and Administrative Procedure Act, that

    the Bureau of Land Management did not adequately consider the hazards of authorizing




                                                       2
Triumvirate, LLC v. Bernhardt, No. 3:18-cv-00091-HRH
              Case 3:18-cv-00091-HRH Document 76 Filed 01/30/19 Page 2 of 5
    an additional helicopter skiing operator in the same area where Plaintiff Triumvirate,

    LLC operates.

            Courts routinely take judicial notice of “legislative facts” such as these.1 See

    Castillo-Villagra v. I.N.S., 972 F.2d 1017, 1026 (9th Cir. 1992) (“notice of legislative

    facts may properly be taken more liberally than notice of adjudicative facts”). In

    numerous Administrative Procedure Act record-review cases, courts have taken judicial

    notice of facts not within the administrative record, or noted that courts may properly do

    so. E.g., Alliance for the Wild Rockies v. Savage, 897 F.3d 1025, 1032 n.11 (9th Cir.

    2018) (taking judicial notice of Forest Service letter); Japanese Village, LLC v. Federal

    Transit Admin., 843 F.3d 445, 454 (9th Cir. 2016) (noting that “judicial notice [of

    webpages] might ordinarily be appropriate” but declining to grant request for judicial

    notice because materials were already in the appellate record); City of Las Vegas v.

    F.A.A., 570 F.3d 1109, 1113 n.1 (9th Cir. 2009) (granting motion for judicial notice of

    fact that a waiver was approved on a date certain); Tin Cup, LLC v. U.S. Army Corps of

    Engineers, No. 4:16-cv-16-TMB, 2017 WL 6550635, at *9 (D. Ak. Sep. 26, 2017)

    (granting plaintiff’s motion for judicial notice of government documents); Ninilchik

    Traditional Council v. Towarak, No. 3:15-cv-205-JWS, 2016 WL 1559122, at *1 (D. Ak.

    Apr. 17, 2016) (same); Alaska Wilderness League v. Jewell, 116 F. Supp. 3d 958, 971


    1
      “Legislative facts are established truths, facts or pronouncements that do not change
    from case to case but apply universally, while adjudicative facts are those developed in a
    particular case.” Pierce, ADMINISTRATIVE LAW TREATISE § 10.6, at 747 (4th ed.)
    (quoting United States v. Gould, 536 F.2d 216, 219 (8th Cir. 1976)). Adjudicative facts
    “are limited to facts concerning the immediate parties.” Id. at 749. See ECF No. 62 at 3-
    4 (discussing distinction between legislative and adjudicative facts).
                                                       3
Triumvirate, LLC v. Bernhardt, No. 3:18-cv-00091-HRH
              Case 3:18-cv-00091-HRH Document 76 Filed 01/30/19 Page 3 of 5
    n.98 (D. Ak. 2015) (same), judgment vacated as moot by 637 Fed. App’x 976; Alaska

    Wilderness League v. Jewell, No. 3:15-cv-67-SLG, 2015 WL 12516787, at *3 n.21 (D.

    Ak. July 23, 2015) (granting motion for judicial notice of commercial website regarding

    real time locations of ships).

            The articles attached as Exhibits 1 and 2 bear directly on a central issue in this

    litigation—whether Defendants are required to consider the risks of midair aircraft

    collisions during heli-skiing activities, or whether (as Defendants assert) that risk is too

    “remote” and “speculative” to merit discussion. ECF No. 65 at 7, 22.

                                          RELIEF REQUESTED

            Plaintiffs respectfully request that the Court take judicial notice of the two online

    articles attached hereto as Exhibits 1 and 2.

                                                       Respectfully submitted,

                                                       s/ Ezekiel J. Williams
                                                       Ezekiel J. Williams
                                                       Carlos R. Romo
                                                       John H. Bernetich
                                                       LEWIS, BESS, WILLIAMS & WEESE, P.C.
                                                       1801 California St., Suite 3400
                                                       Denver, CO 80202
                                                       Telephone: 303-228-2529
                                                       Facsimile: 303-861-4017
                                                       zwilliams@lewisbess.com
                                                       cromo@lewisbess.com
                                                       jbernetich@lewisbess.com

                                                       Attorneys for Plaintiffs

    Dated this 30th day of January 2019.




                                                          4
Triumvirate, LLC v. Bernhardt, No. 3:18-cv-00091-HRH
              Case 3:18-cv-00091-HRH Document 76 Filed 01/30/19 Page 4 of 5
                                     CERTIFICATE OF SERVICE

            I hereby certify that on this 30th day of January, 2019, I electronically filed the

    foregoing with the Clerk of the Court using the CM/ECF system which will automatically

    send notification of such filing to the following:


    Shawn Derek Shugert
    U.S. Department of Justice, Environment & Natural Resources Division
    601 D Street N.W. Room 3036
    Washington, DC 20004
    202-305-0169
    Fax: 202-305-0506
    Email: shawn.shugert@usdoj.gov

    Tyler McVeigh Alexander
    U.S. Department of Justice, Environmental & Natural Resources Division
    601 D Street NW
    Washington, DC 20044
    202-305-0238
    Fax: 202-305-0506
    Email: tyler.alexander@usdoj.gov


                                                                      s/ Kristin Mitchell




                                                       5
Triumvirate, LLC v. Bernhardt, No. 3:18-cv-00091-HRH
              Case 3:18-cv-00091-HRH Document 76 Filed 01/30/19 Page 5 of 5
